UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQuarterly Report Under Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2014 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 1-8351 CHEMED CORPORATION (Exact name of registrant as specified in its charter) Delaware 31-0791746 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 255 E. Fifth Street, Suite 2600, Cincinnati, Ohio (Address of principal executive offices) (Zip code) (513) 762-6500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Amount Date Capital Stock $1 Par Value 17,287,284 Shares June 30, 2014 -1- CHEMED CORPORATION AND SUBSIDIARY COMPANIES Index Page No. PART I.FINANCIAL INFORMATION: Item 1.Financial Statements Unaudited Consolidated Balance Sheet - June 30, 2014 and December 31, 2013 3 Unaudited Consolidated Statement of Income - Three and six months ended June 30, 2014 and 2013 4 Unaudited Consolidated Statement of Cash Flows - Six months ended June 30, 2014 and 2013 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures about Market Risk 31 Item 4.Controls and Procedures 31 PART II.OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use ofProceeds 32 Item 3.Defaults Upon Senior Securities 32 Item 4.Mine Safety Disclosures 32 Item 5.Other Information 32 Item 6.Exhibits 33 EX – 31.1 EX – 31.2 EX – 31.3 EX – 32.1 EX – 32.2 EX – 32.3 EX – 101.INS EX – 101.SCH EX – 101.CAL EX – 101.DEF EX – 101.LAB EX – 101.PRE -2- PART I.FINANCIAL INFORMATION Item 1.Financial Statements CHEMED CORPORATION AND SUBSIDIARY COMPANIES UNAUDITED CONSOLIDATED BALANCE SHEET (in thousands, except share and per share data) June 30, 2014 December 31, 2013 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable less allowances of $13,997 (2013 - $12,590) Inventories Current deferred income taxes Prepaid income taxes Prepaid expenses Total current assets Investments of deferred compensation plans Properties and equipment, at cost, less accumulated depreciation of $188,462 (2013 - $180,550) Identifiable intangible assets less accumulated amortization of $32,513 (2013 - $32,055) Goodwill Other assets Total Assets $ $ LIABILITIES Current liabilities Accounts payable $ $ Current portion of long-term debt Income taxes Accrued insurance Accrued compensation Accrued legal Other current liabilities Total current liabilities Deferred income taxes Long-term debt - Deferred compensation liabilities Other liabilities Total Liabilities Commitments and contingencies STOCKHOLDERS' EQUITY Capital stock - authorized 80,000,000 shares $1 par; issued 32,980,045 shares (2013 - 32,245,226 shares) Paid-in capital Retained earnings Treasury stock - 15,791,322 shares (2013 - 14,660,427) ) ) Deferred compensation payable in Company stock Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited consolidated financial statements. -3- CHEMED CORPORATION AND SUBSIDIARY COMPANIES UNAUDITED CONSOLIDATED STATEMENT OF INCOME (in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Service revenues and sales $ Cost of services provided and goods sold (excluding depreciation) Selling, general and administrative expenses Depreciation Amortization Other operating expenses - - Total costs and expenses Income from operations Interest expense ) Other income - net Income before income taxes Income taxes ) Net income $ Earnings Per Share Net income $ Average number of shares outstanding Diluted Earnings Per Share Net income $ Average number of shares outstanding Cash Dividends Per Share $ See accompanying notes to unaudited consolidated financial statements. -4- CHEMED CORPORATION AND SUBSIDIARY COMPANIES UNAUDITED CONSOLIDATED STATEMENT OF CASH FLOWS (in thousands) Six Months Ended June 30, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) Provision for uncollectible accounts receivable Amortization of discount on convertible notes Stock option expense Amortization of debt issuance costs Noncash long-term incentive compensation Changes in operating assets and liabilities, excluding amounts acquired in business combinations: Decrease/(increase) in accounts receivable ) Decrease/(increase) in inventories ) Increase in prepaid expenses ) ) Increase/(decrease) in accounts payable and other current liabilities ) Increase/(decrease) in income taxes ) Increase in other assets ) ) Increase in other liabilities Excess tax benefit on share-based compensation ) ) Other sources Net cash provided by operating activities Cash Flows from Investing Activities Capital expenditures ) ) Business combinations, net of cash acquired ) ) Other sources Net cash used by investing activities ) ) Cash Flows from Financing Activities Repayment of convertible notes ) - Proceeds from issuance of term loan - Proceeds from revolving line of credit - Payments on revolving line of credit ) - Purchases of treasury stock ) ) Dividends paid ) ) Capital stock surrendered to pay taxes on stock-based compensation ) ) Retirement of warrants ) - Proceeds from exercise of stock options Excess tax benefit on share-based compensation Decrease in cash overdrafts payable ) ) Debt issuance costs ) ) Other uses ) ) Net cash used by financing activities ) ) Increase/(Decrease) in Cash and Cash Equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ See accompanying notes to unaudited consolidated financial statements. -5- CHEMED CORPORATION AND SUBSIDIARY COMPANIES Notes to Unaudited Consolidated Financial Statements 1.Basis of Presentation As used herein, the terms "We," "Company" and "Chemed" refer to Chemed Corporation or Chemed Corporation and its consolidated subsidiaries. We have prepared the accompanying unaudited consolidated financial statements of Chemed in accordance with Rule 10-01 of SEC Regulation S-X.Consequently, we have omitted certain disclosures required under generally accepted accounting principles in the United States (“GAAP”) for complete financial statements. The December 31, 2013 balance sheet data were derived from audited financial statements but do not include all disclosures required by GAAP.However, in our opinion, the financial statements presented herein contain all adjustments, consisting only of normal recurring adjustments, necessary to state fairly our financial position, results of operations and cash flows.These financial statements are prepared on the same basis as and should be read in conjunction with the audited Consolidated Financial Statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2013. 2.Revenue Recognition Both the VITAS segment and the Roto-Rooter segment recognize service revenues and sales when the earnings process has been completed.Generally, this occurs when services are provided or products are delivered.VITAS recognizes revenue at the estimated realizable amount due from third-party payers.Medicare payments are subject to certain limitations, as described below. We actively monitor each of our hospice programs, by provider number, as to their specific admission, discharge rate and median length of stay data in an attempt to determine whether they are likely to exceed the annual per-beneficiary Medicare cap (“Medicare cap”).Should we determine that revenues for a program are likely to exceed the Medicare cap based on projected trends, we attempt to institute corrective action to influence the patient mix or to increase patient admissions.However, should we project our corrective action will not prevent that program from exceeding its Medicare cap, we estimate the amount of revenue recognized during the period that will require repayment to the Federal government under the Medicare cap and record the amount as a reduction to patient revenue. During the three and six month periods ended June 30, 2014, we reversed Medicare cap liability for amounts recorded in the fourth of 2013 for two programs’ projected 2014 measurement period liability.We reversed these amounts as improving admissions trends in these programs indicate that the liability had been eliminated for one program and partially eliminated for the other program.During the second quarter of 2014 this reversal was partially offset by a $406,000 Medicare cap liability for one program’s projected 2014 measurement period liability. During the second quarter of 2014, we received notice from a third party intermediary for amounts accrued related to the 2013 measurement period. As a result we repaid $3.4 million. Shown below is the Medicare cap liability activity for the fiscal periods ended (in thousands): June 30, Beginning balance January 1, $ $ 2014 measurement period ) - 2013 measurement period - ) Payments ) - Ending balance June 30, $ $ Vitas provides charity care, in certain circumstances, to patients without charge when management of the hospice program determines, at the time services are performed, that the patient does not have the financial wherewithal to make payment.There is no revenue or associated accounts receivable in the accompanying consolidated financial statements related to charity care.The cost of charity care is calculated by taking the ratio of charity care days to total days of care and multiplying by total cost of care.The cost of charity care is as follows (in thousands): -6- Three months ended June 30, Six months ended June 30, $ 3.Segments Service revenues and sales and after-tax earnings by business segment are as follows (in thousands): Three months ended June 30, Six months ended June 30, Service Revenues and Sales VITAS $ Roto-Rooter Total $ After-tax Earnings VITAS $ Roto-Rooter Total Corporate ) Net income $ We report corporate administrative expenses and unallocated investing and financing income and expense not directly related to either segment as “Corporate”. 4.Earnings per Share Earnings per share (“EPS”) are computed using the weighted average number of shares of capital stock outstanding.Earnings and diluted earnings per share are computed as follows (in thousands, except per share data): Net Income For the Three Months Ended June 30, Income Shares Earnings per Share Earnings $ $ Dilutive stock options - Nonvested stock awards - Conversion of Notes - Diluted earnings $ $ Earnings $ $ Dilutive stock options - Nonvested stock awards - 93 Diluted earnings $ $ -7- Net Income For the Six Months Ended June 30, Income Shares Earnings per Share Earnings $ $ Dilutive stock options - Nonvested stock awards - Conversion of Notes - Diluted earnings $ $ Earnings $ $ Dilutive stock options - Nonvested stock awards - Diluted earnings $ $ For the three and six-month periods ended June 30, 2014, no stock options were excluded from the computation of diluted earnings per share because they would have been anti-dilutive. For the three and six-month periods ended June 30, 2013, 31,000 stock options were excluded from the computation of diluted earnings per share. Diluted earnings per share was impacted by the issuance of 249,000 shares of capital stock under the conversion feature of our 1.875% Senior Convertible Notes (the “Notes”) on May 15, 2014.Assuming these shares were issued April 1, 2014 increases average diluted shares outstanding for the second quarter of 2014 by 121,000 shares.Similarly, the dilutive impact of this conversion feature for the first six months of 2014 was 202,000 shares. 5.Long-Term Debt On May 15, 2014, we retired our Senior Convertible Notes (the “Notes”) outstanding.We paid the $187.0 million of principal outstanding using a combination of cash on-hand and our existing revolving credit facility.In addition, we issued 249,000 Chemed shares in conjunction with the conversion feature of the Notes.At the time we issued the Notes, we also entered into a purchased call transaction to offset any potential economic dilution resulting from the conversion feature in the Notes.As a result, we received 266,000 Chemed shares from the exercise of the purchased call transaction.The issuance of shares under the conversion feature of the Notes, as well as the receipt of shares from the purchased call transaction were recorded as adjustments to paid in capital during the quarter ended June 30, 2014. At the time we issued the Notes, we also sold warrants for the right to purchase approximately 2,477,000 Chemed shares in the future.During the quarter ended June 30, 2014, we settled these warrants with one counterparty representing half of the total warrants issued for $2.6 million.The amount paid was recorded as an adjustment to paid in capital.The remaining half of the sold warrants remain outstanding and mature ratably from August 15 through December 15, 2014.If our average stock price per share exceeds $102.20, these warrants will be dilutive on our outstanding share count. On June 30, 2014, we replaced our existing credit agreement with the Third Amended and Restated Credit Agreement (“2014 Credit Agreement”).Terms of the 2014 Credit Agreement consist of a five-year, $350 million revolving credit facility and a $100 million term loan.The 2014 Credit Agreement currently has a floating interest rate that is currently LIBOR plus 125 basis points. The debt outstanding consists of the following: Revolver $ Term loan Total Current portion of term loan ) Long-term debt $ -8- Scheduled principal payments of the term loan are as follows: $ $ Debt issuance costs associated with the existing credit agreement were not written-off as the lenders and their relative percentage participation in the facility did not change. With respect to the 2014 Credit Agreement, deferred financing costs were $0.9 million.The 2014 Credit Agreement contains the following quarterly financial covenants: Description Requirement Leverage Ratio (Consolidated Indebtedness/ConsolidatedAdj. EBITDA) < 3.50 to 1.00 Fixed Charge Coverage Ratio (Consolidated Free Cash Flow/Consolidated Fixed Charges) > 1.50 to 1.00 Annual Operating Lease Commitment < $50.0 million We are in compliance with all debt covenants as of June 30, 2014. We have issued $36.9 million in standby letters of credit as of June 30, 2014 for insurance purposes.Issued letters of credit reduce our available credit under the 2014 Credit Agreement.As of June 30, 2014, we have approximately $253.1 million of unused lines of credit available and eligible to be drawn down under our revolving credit facility. 6.Other Income – Net Other income net comprises the following (in thousands): Three months ended June 30, Six months ended June 30, Market value gains on assets held in deferred compensation trust $ Loss on disposal of property and equipment ) (1 ) ) ) Interest income - net 58 8 Other - net 96 ) 78 ) Total other income - net $ 7.Stock-Based Compensation Plans On February 21, 2014, the Compensation/Incentive Committee of the Board of Directors (“CIC”) granted 10,340 Performance Stock Units (“PSUs”) contingent upon the achievement of certain total shareholders return (“TSR”) targets as compared to the TSR of a group of peer companies for the three-year period ending December 31, 2016, the date at which such awards may vest.The cumulative compensation cost of the TSR-based PSUs award to be recorded over the three year service period is $1.2 million. On February 21, 2014, the CIC also granted 14,061 PSUs contingent upon the achievement of certain earnings per share (“EPS”) targets for the three-year period ending December 31, 2016.At the end of each reporting period, the Company estimates the number of shares that it believes will ultimately be earned and records that expense over the service period of the award.We currently estimate the cumulative compensation cost of the EPS-based PSUs to be recorded over the three year service period is $1.2 million. -9- 8.Independent Contractor Operations The Roto-Rooter segment sublicenses with 68 independent contractors to operate certain plumbing repair and drain cleaning businesses in lesser-populated areas of the United States and Canada.We had notes receivable from our independent contractors as of June 30, 2014 totaling $1.5 million (December 31, 2013 - $1.5million).In most cases these loans are fully or partially secured by equipment owned by the contractor.The interest rates on the loans range from 0% to 8% per annum and the remaining terms of the loans range from 2 months to 5 years at June30,2014.We recorded the following from our independent contractors (in thousands): Three months ended June 30, Six months ended June 30, Revenues $ Pretax profits 9.Retirement Plans All of the Company’s plans that provide retirement and similar benefits are defined contribution plans.These expenses include the impact of market gains and losses on assets held in deferred compensation plans.Expenses for the Company’s pension and profit-sharing plans, excess benefit plans and other similar plans are as follows (in thousands): Three months ended June 30, Six months ended June 30, $ 10.Legal and Regulatory Matters The VITAS segment of the Company’s business operates in a heavily-regulated industry.As a result, the Company is subjected to inquiries and investigations by various government agencies, as well as to lawsuits, including qui tam actions.The following sections describe the various ongoing material lawsuits and investigations of which the Company is currently aware.It is not possible at this time for us to estimate either the timing or outcome of any of those matters, or whether any potential loss, or range of potential losses, is probable or estimable. Regulatory Matters and Litigation On January 12, 2012, a putative class action lawsuit was filed in the U.S. District Court for the Southern District of Ohio against the Company, Kevin McNamara, David Williams, and Timothy O’Toole, In re Chemed Corp. Securities Litigation, Civil Action No. 1:12-cv-28 (S.D. Ohio).On June18, 2012, an amended complaint was filed alleging violation of Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5 against all Defendants, and violation of Section20(a) of the Securities Exchange Act of 1934 against Messrs. McNamara, Williams, and O’Toole.The suit’s allegations concerned the VITAS hospice segment of the Company’s business.Plaintiffs sought, on behalf of a putative class of purchasers of Chemed Capital Stock, compensatory damages in an unspecified amount and attorneys’ fees and expenses, arising from Defendants’ alleged failure to disclose an alleged fraudulent scheme at VITAS to enroll ineligible hospice patients and to fraudulently obtain payments from the federal government.Defendants filed motions to dismiss the amended complaint on August 17, 2012, which were pending when the parties reached an agreement to settle the action.On June 7, 2013, following the filing of U.S. v. VITAS, discussed below, Plaintiffs filed a motion for leave to file a second amended complaint.Defendants opposed this motion.On September 16, 2013, Plaintiffs executed a Settlement Term Sheet with Defendants, reaching an agreement in principle to settle this case subject to Court approval.On February 6, 2014, Plaintiffs, on behalf of a putative class of purchasers of Chemed Capital Stock between February 15, 2010 and May 2, 2013, inclusive, executed a stipulation of settlement with defendants, agreeing to settle this case in full and with prejudice, and to provide Defendants with full releases of all claims that are or could have been asserted by Plaintiffs in exchange for payment of $6.0 million by our insurer into a settlement fund for the benefit of the putative settlement class (“Settlement”).The Settlement has been recorded as accrued legal and offsetting prepaid expenses in the accompanying Consolidated Balance Sheet. This Settlement received preliminary Court approval on March 27, 2014 and was approved on July 15, 2014, resulting in the dismissal of the case.Defendants agreed to enter into this Settlement in order to eliminate the burden, expense and distraction of further litigation. -10- In June 2011, the U.S. Attorney provided the Company with a partially unsealed qui tam complaint filed under seal in the U.S. District Court for the Western District of Texas,United States, et al. ex rel. Urick v. VITAS HME Solutions, Inc. et al., 5:08-cv-0663 (“Urick”).The U.S. Attorney filed a notice in May 2012 stating that it had decided not to intervene in the case at that time but indicating that it continues to investigate the allegations.In June 2012, the complaint was unsealed.The complaint asserts violations of the federal False Claims Act and the Texas Medicaid Fraud Prevention Act based on allegations of a conspiracy to submit to Medicare and Medicaid false claims involving hospice services for ineligible patients, unnecessary medical supplies, failing to satisfy certain prerequisites for payment, and altering patient records, including backdating patient revocations.The suit was brought by Barbara Urick, a registered nurse in VITAS’s San Antonio program, against VITAS, certain of its affiliates, and several former VITAS employees, including physicians Justo Cisneros and Antonio Cavasos and nurses Sally Schwenk, Diane Anest, and Edith Reed.In September 2012 and July 2013, the plaintiff dismissed all claims against the individual defendants.The complaint was served on the VITAS entities on April 12, 2013. Also in June 2011, the U.S. Attorney provided the Company with a partially unsealed qui tam complaint filed under seal in the U.S. District Court for the Northern District of Illinois, United States, et al. ex rel. Spottiswood v. Chemed Corp., 1:07-cv-4566 (“Spottiswood”).In April 2012, the complaint was unsealed.The U.S. Attorney and Attorney General for the State of Illinois filed notices in April and May 2012, respectively, stating that they had decided not to intervene in the case at that time but indicating that they continue to investigate the allegations.Plaintiff filed an amended complaint in November 2012.The complaint asserts violations of the federal False Claims Act and the Illinois Whistleblower Reward and Protection Act based on allegations that VITAS fraudulently billed Medicare and Medicaid for providing unwarranted continuous care services.The suit was brought by Laura Spottiswood, a former part-time pool registered nurse at VITAS, against Chemed, VITAS, and a VITAS affiliate.The complaint was served on the defendants on April 12, 2013.On May 29 and June 4, 2013, respectively, the Court granted the government’s motion to partially intervene in Spottiswood and in Urick on the allegations that VITAS submitted or caused to be submitted false or fraudulent claims for continuous care and routine home care on behalf of certain ineligible Medicare beneficiaries.The Court also transferred them to the U.S. District Court for the Western District of Missouri under docket Nos. 4:13-cv-505 and 4:13-cv-563, respectively. On May 2, 2013, the government filed a False Claims Act complaint against the Company and certain of its hospice-related subsidiaries in the U.S. District Court for the Western District of Missouri, United States v. VITAS Hospice Services, LLC, et al., No.4:13-cv-00449-BCW (the “2013 Action”).Prior to that date, the Company received various subpoenas from the U.S. Department of Justice and OIG that have been previously disclosed.The 2013 Action alleges that, since at least 2002, VITAS, and since 2004, the Company, submitted or caused the submission of false claims to the Medicare program by (a) billing Medicare for continuous home care services when the patients were not eligible, the services were not provided, or the medical care was inappropriate, and (b) billing Medicare for patients who were not eligible for the Medicare hospice benefit because they did not have a life expectancy of six months or less if their illnesses ran their normal course.This complaint seeks treble damages, statutory penalties, and the costs of the action, plus interest.On August 1, 2013, the government filed its First Amended Complaint in the 2013 Action.The First Amended Complaint changed and supplemented some of the allegations, but did not otherwise expand the causes of action or the nature of the relief sought against VITAS.The defendants filed a motion to dismiss on September 24, 2013. On May 6, 2013, the U.S. District Court for the Western District of Missouri, at the request of the government, unsealed a qui tam complaint against VITAS and VITAS Healthcare Corporation of California, United States ex rel. Charles Gonzales v. VITAS Healthcare Corporation, et al., CV 12-0761-R (“Gonzales”). The case was transferred from the Central District of California to the Western District of Missouri under docket No. 4:13-cv-344. The government partially intervened in Gonzales. The Gonzales complaint alleges that VITAS’ Los Angeles program falsely certified and recertified patients as eligible for the Medicare Hospice Benefit.It alleges violations of the False Claims Act and seeks treble damages, civil penalties, recovery of costs, attorneys’ fees and expenses, and pre- and post-judgment interest. On September 25, 2013, the Court granted a joint motion by the government, the relators, and VITAS to consolidate the Spottiswood,Urick, andGonzales complaints with the 2013 Action.As a result, the First Amended Complaint will govern the consolidated federal claims brought by the United States and the relators for all purposes.The relators and VITAS have stipulated that certain non-intervened claims will not be pursued by the relators.The Spottiswood relator filed an action under the Illinois False Claims Act, The State of Illinois ex rel. Laura Spottiswood v. Chemed Corporation, et al., No. 14 L 2786 in the Circuit Court of Cook County, Illinois on March 6, 2014.The Court granted the parties’ joint motion to place this case on its stay calendar, pending resolution of the 2013 Action. -11- VITAS has also received document subpoenas in related state matters.In February 2010, VITAS received a civil investigative demand (“CID”) from the Texas Attorney General seeking documents from January 1, 2002 through the date of the CID, and interrogatory responses in connection with an investigation of possible fraudulent submission of Medicaid claims for non-qualifying patients and fraudulent shifting of costs from VITAS to the State of Texas and the United States.The CID requested similar information sought by prior Department of Justice subpoenas, including policy and procedure manuals and information concerning Medicare and Medicaid billing, patient statistics and sales and marketing practices, together with information concerning record-keeping and retention practices, and medical records concerning 117 patients.In September 2010, VITAS received a second CID from the Texas Attorney General seeking additional documents concerning business plans and results, revocation forms for certain patients, and electronic documents of 10 current and former employees.In July 2012, VITAS received an investigative subpoena from the Florida Attorney General seeking documents previously produced in the course of prior government investigations as well as, for the period January 1, 2007 through the date of production, billing records and procedures; information concerning business results, plans, and strategies; documents concerning patient eligibility for hospice care; and certain information concerning employees and their compensation. The net costs incurred related to U.S. v. Vitas and related regulatory matters were $410,000 and $1.0 million for the three months ended June 30, 2014 and 2013, respectively.For the six months ended June 30, 2014 and 2013, the net costs were $1.2 million and $2.0 million respectively. In November 2013, two shareholder derivative lawsuits were filed against the Company’s current and former directors, as well as certain of its officers, both of which are covered by the Company’s commercial insurance.On November 6, 2013, KBC Asset Management NV filed suit in the United States District Court for the District of Delaware, KBC Asset Management NV, derivatively on behalf of Chemed Corp. v. McNamara, et al., No.13 Civ. 1854 (LPS) (D. Del.).It sued Kevin McNamara, Joel Gemunder, Patrick Grace, Thomas Hutton, Walter Krebs, Andrea Lindell, Thomas Rice, Donald Saunders, Arthur Tucker, Jr., George Walsh III, Frank Wood, Timothy O’Toole, David Williams and Ernest Mrozek, together with the Company as nominal defendant.Plaintiff alleges that since at least 2004, Chemed, through VITAS, has submitted or caused the submission of false claims to Medicare.The suit alleges a claim for breach of fiduciary duty against the individual defendants, and seeks (a) a declaration that the individual defendants breached their fiduciary duties to the Company; (b) an order requiring those defendants to pay compensatory damages, restitution and exemplary damages, in unspecified amounts, to the Company; (c) an order directing the Company to implement new policies and procedures; and (d) costs and disbursements incurred in bringing the action, including attorneys’ fees. On November 14, 2013, Mildred A. North filed suit in the United States District Court for the Southern District of Ohio, North, derivatively on behalf of Chemed Corp. v. Kevin McNamara, el al., No. 13 Civ. 833 (MDB) (S.D. Ohio).She sued Kevin McNamara, David Williams, Timothy O’Toole, Joel Gemunder, Patrick Grace, Walter Krebs, Andrea Lindell, Thomas Rice, Donald Saunders, George Walsh III, Frank Wood and Thomas Hutton, together with the Company as nominal defendant.Plaintiff alleges that, between February 2010 and the present, the individual defendants breached their fiduciary duties as officers and directors of Chemed by, among other things, (a) allegedly causing VITAS to submit improper and ineligible claims to Medicare and Medicaid; and (b) allegedly misrepresenting the state of Chemed’s internal controls.The suit alleges claims for breach of fiduciary duty, abuse of control and gross mismanagement against the individual defendants.The complaint also alleges unjust enrichment and insider trading against Messrs. McNamara, Williams and O’Toole.Plaintiff seeks (a) a declaration that the individual defendants breached their fiduciary duties to the Company; (b) an order requiring those defendants to pay compensatory damages, restitution and exemplary damages, in unspecified amounts, to the Company; (c) an order directing the Company to implement new policies and procedures; and (d) costs and disbursements incurred in bringing the action, including attorneys’ fees. On December 20, 2013, Plaintiff in the North action filed a motion before the Judicial Panel on Multidistrict Litigation seeking centralized treatment of her action and the KBC action in the U.S. District Court for the Southern District of Ohio.Defendants in both cases, as well as Plaintiff KBC, opposed that motion, consistent with Chemed’s By-law 8.07, which requires all derivative suits brought in Chemed’s name to proceed in federal or state court in Delaware.The MDL Panel denied the motion on April 2, 2014.On January 29, 2014 Defendants filed motions to transfer North to Delaware under 28 U.S.C § 1404 and to stay the case until after resolution of that motion and the MDL motion.Defendants have moved to dismiss the KBC complaint for failure to plead demand futility and for failure to state a claim. The Company intends to defend vigorously against the allegations in each of the above lawsuits.Regardless of the outcome of any of the preceding matters, responding to the subpoenas and dealing with the various regulatory agencies and opposing parties can adversely affect us through defense costs, potential payments, diversion of management time, and related publicity.Although the Company intends to defend them vigorously, there can be no assurance that those suits will not have a material adverse effect on the Company. -12- 11.Concentration of Risk VITAS has pharmacy services agreements ("Agreements") with Omnicare, Inc. and its subsidiaries (“OCR”) whereby OCR provides specified pharmacy services for VITAS and its hospice patients in geographical areas served by both VITAS and OCR.The Agreements renew automatically for three-year terms.Either party may cancel the Agreements at the end of any term by giving 30 days prior written notice.VITAS made purchases from OCR of $8.8 million and $9.9 million for the three months ended June 30, 2014 and 2013, respectively.VITAS made purchases from OCR of $17.7 million and $19.5 million for the six months ended June 30, 2014 and 2013, respectively. For the three and six month periods ending June 30, 2014 and 2013, respectively, purchases from this vendor represent approximately 90% of all pharmacy services used by VITAS. 12.Cash Overdrafts and Cash Equivalents Included in accounts payable at June 30, 2014 is cash overdrafts payable of $327,000 (December 31, 2013 - $806,000). From time to time throughout the year, we invest excess cash in money market funds with major commercial banks. We closely monitor the creditworthiness of the institutions with which we invest our overnight funds.We had $59,000 in cash equivalents as of June 30, 2014.There was $23.1 million in cash equivalents as of December 31, 2013.The weighted average rate of return for our cash equivalents was 0.15% for June 30, 2014 and 0.08% for December 31, 2013. 13.Financial Instruments FASB’s authoritative guidance on fair value measurements defines a hierarchy which prioritizes the inputs in fair value measurements.Level 1 measurements are measurements using quoted prices in active markets for identical assets or liabilities.Level 2 measurements use significant other observable inputs.Level 3 measurements are measurements using significant unobservable inputs which require a company to develop its own assumptions.In recording the fair value of assets and liabilities, companies must use the most reliable measurement available. The following shows the carrying value, fair value and the hierarchy for our financial instruments as of June 30, 2014 (in thousands): Fair Value Measure Carrying Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Mutual fund investments of deferred compensation plans held in trust $ $ $
